Judgment, Supreme Court, New York County (Francis Pécora, J.), entered May 7, 1990, denying a petition to annul respondent’s denial of an insurance license, unanimously affirmed, without costs.
Respondent denied petitioner a license to underwrite accident and health insurance, on the ground that petitioner sought to enter a new line of business at a time when its financial health was in doubt over several years. A court should generally defer to the Superintendent’s special expertise unless his determination is irrational or runs counter to statutory language (Matter of Medical Malpractice Ins. Assn. v Superintendent of Ins. of State of N. Y., 72 NY2d 753, cert denied 490 US 1080), which petitioner has not demonstrated here. Concur—Carro, J. P., Rosenberger, Wallach, Asch and Kassal, JJ.